Case 2:16-cv-13292-SJM-APP ECF No. 122 filed 01/03/19           PageID.2837     Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 GARY B. et al.,

        Plaintiff,                                CASE NO. 2:16-cv-13292

 v.                                               HONORABLE STEPHEN J. MURPHY, III

 RICHARD D. SNYDER,

        Defendant.
                                           /

                       ORDER STRIKING LETTER DOC. No. (121)

        On January 3, 2019, Doc. No. (121) was entered which was improperly filed on the

 wrong case. This letter is associated with case 18-cv-13903. Doc. No. (121) was entered

 in error and will be stricken from the docket.

        IT IS ORDERED that the Clerk Office is directed to strike Doc. No. (121) and remove

 the image from the docket.

        IT IS FURTHER ORDER that the letter be refiled under the proper case number

 which is indicated above.

        SO ORDERED.


 Dated: January 3, 2019             s/Stephen J. Murphy, III
                                    STEPHEN J. MURPHY, III
                                    UNITED STATES DISTRICT JUDGE


 I hereby certify that a copy of the foregoing document was mailed to the attorneys of
 record on this date, January 3, 2019, by electronic and/or ordinary mail.

                                    s/David P. Parker
                                    Case Manager
